Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department on December 16, 1963. He practiced in his father’s law office and, upon the latter’s death in 1968, he took over some 250 files. He was charged in this proceeding with failing to appear on a calendar call, which resulted in dismissal of his client’s case. This law office error and neglect was thereafter compounded .by respondent’s conduct following the filing of a complaint with petitioner’s Committee on Grievances. In the course of the proceedings before that committee respondent represented that he had returned, the file to the client and produced a receipt which he claimed was signed by the client. When he was advised that the signature of the client was a forgery, respondent sought to induce his secretary to falsely state that she had forged the signature on the receipt. Thereafter he admitted the forgery.
Hnder the circumstances the Referee’s report is confirmed and respondent is suspended from the practice of law for the period of one year and until the further order of this court.
*118Markewich, J. P., Kupeerman, Murphy, Capozzoli! and Lane, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of one year, effective May 6, 1974.